89 F.3d 835
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mary G. THORNTON, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 95-6434.
United States Court of Appeals, Sixth Circuit.
June 6, 1996.

1
Before:  MERRITT, Chief Judge;  COLE, Circuit Judge;  ECHOLS, District Judge.*

ORDER

2
Mary G. Thornton appeals a district court order affirming the Commissioner's denial of her applications for social security disability insurance benefits and for supplemental security income benefits.   The parties have waived oral argument and this panel unanimously agrees that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


3
Thornton filed applications for social security disability insurance benefits and for supplemental security income benefits alleging that she suffered from back pain, numbness in the legs, and dizziness.   Following a hearing, an administrative law judge (ALJ) determined that Thornton was not disabled because she could perform a significant number of jobs in the economy.   The Appeals Council declined to review the ALJ's determination.


4
Thornton then filed a complaint seeking review of the Commissioner's decision.   Upon de novo review of a magistrate judge's report, the district court affirmed the denial of benefits and granted judgment to the Commissioner.


5
The sole issue on review is whether the district court erred by refusing to remand the case to the Commissioner in light of new evidence which Thornton presented to the Appeals Council.   Following the ALJ's hearing, Thornton's counsel proffered additional evidence to the Appeals Council.   However, the Appeals Council declined to review Thornton's appeal.   Thornton argues that the district court should have remanded the case to the Commissioner with directions that the Commissioner consider the new evidence.


6
In Cotton v. Sullivan, 2 F.3d 692, 695-96 (6th Cir.1993), we stated that when new evidence is presented to the Appeals Council and the Appeals Council declines to review the ALJ's decision, courts must review the ALJ's decision as the final decision of the Commissioner.   A claimant may obtain a remand only by showing good cause for failing to present the proffered evidence to the ALJ.   Id.  As Thornton has failed to show good cause for her failure to present the proffered evidence to the ALJ, she was not entitled to a remand.


7
Accordingly, we affirm the district court's order.



*
 The Honorable Robert L. Echols, United States District Judge for the Middle District of Tennessee, sitting by designation